Shackelford, J.,
delivered the opinion of the Court.
This is a bill filed by the complainant as the administrator of G. W. Churchwell and his wife, as the lieirs-at-law of said Churchwell, to redeem the real estate purchased by the defendants. In their bill, with other charges, they state they tendered the redemption money' for the lands, and offered, in their bill, to pay it into Court. On the return of the process, without answer, *64the defendants appeared in. Court, and, upon motion, the Chancellor directed the money be paid into Court, within the four days of the Term, or their cause would stand dismissed; thereupon, the complainants, in open Court, refused to pay the money, as directed, and the Chancellor dismissed the cause, and the complainants appealed to this Court. Upon an examination of the bill, we find there are grounds of equity jurisdiction stated in the bill, aside from the tender alledged to have been made. The complainants were entitled to an answer, and an investigation of the facts charged in the bill.
The decree of the Chancellor in dismissing the bill was erroneous, and will be reversed, and the cause remanded for further proceedings.